DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 56 and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kleiner (US 20110257478) in view of Pamnani (US 20110046439) and in further view of Levy (US 20110263938).


    PNG
    media_image1.png
    598
    947
    media_image1.png
    Greyscale

Kleiner does not teach a hydraulic pressure system configured to deliver fluid to the one or more light emitters.
Pamnani is drawn to visualization systems used with cleaning systems (160) and also teaches the use of the cleaning system with other surgical imaging devices/instrumentation/tools, (see para. 85 below), in order to allow the surgeon to appropriately clean surgical imaging devices/instrumentation/tools used during a surgical procedure, ensuring proper visualization of the surgical field during the procedure so that the surgeon may proceed without having to stop to clear the surgical imaging devices/instrumentation/tools (see para. 85 below).  

    PNG
    media_image2.png
    147
    492
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kleiner, to incorporate a cleaning system with the visualization system, in view of Pamnani, in order to allow the surgeon to appropriately clean the imaging portion of the retractor, ensuring proper visualization of the surgical field during the procedure so that the surgeon may proceed without having to stop to clear the imaging portion of the retractor.
Kleiner, as modified by Pamnani, does not appear to specifically teach a hydraulic pressure system configured to deliver fluid to the one or more light emitters.
Levy teaches a cleaning system, used with surgical instrumentation used to visualize the surgical site, that is comprised of a hydraulic pressure system (e.g. 310, 310a, 314- see para. 55-56 below) configured to deliver fluid to the one or more light emitters in order to allow the surgeon to clean the light emitter (and camera), thereby, providing clear visualization of the surgical site during the procedure (see abstract below).

    PNG
    media_image3.png
    851
    1072
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    275
    446
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the visualization system of Kleiner, as modified by Pamnani, to specifically include a hydraulic pressure system configured to deliver fluid to the one or more light emitters, in view of Levy, in order to allow the surgeon to clean the light emitter (and camera), thereby, providing clear visualization of the surgical site during the procedure.
As for claim 59, Kleiner, as modified by Pamnani and Levy, further teaches the surgical visualization system of Claim 56, wherein the one or more light emitters comprise one or more LEDs and/or one or more fiber optic cables (see para. 61 above and note that light emitters 19 are LEDs).

Claims 57, 58 and 60-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kleiner (US 20110257478), Pamnani (US 20110046439) and Levy (US 20110263938), as applied to claim 56 above, in further view of Levy (US 20110263938).
As for claims 57, 58 and 60-64, Kleiner, as modified by Pamnani and Levy, does not further teach wherein the hydraulic pressure system is configured to deliver liquid pulses to the one or more light emitters; wherein the hydraulic pressure system is configured to deliver air pulses to the one or more light emitters; wherein the fluid comprises saline; wherein the hydraulic pressure system is configured to be connected to a source of hospital fluid; wherein the hydraulic pressure system is configured to cool the one or more light emitters; wherein the hydraulic pressure system is further configured to clean the at least one camera; and wherein the hydraulic pressure system is further configured to deliver pulses of pressurized air to the one or more light emitters.

Levy teaches further detail regarding the hydraulic pressure system, including wherein the hydraulic pressure system is configured to deliver liquid pulses to the one or more light emitters (see Levy para. 56 above); wherein the hydraulic pressure system is configured to deliver air pulses to the one or more light emitters (see Levy para. 56 above); wherein the fluid comprises saline (see Levy para. 58 and note that 314 can be considered as the hydraulic pressure system as it is capable of providing the function of cleaning the camera, light emitter and surgical field); wherein the hydraulic pressure system is configured to be connected to a source of hospital fluid (see Levy para. 56 above); wherein the hydraulic pressure system is configured to cool the one or more light emitters (see Levy para. 56 above); wherein the hydraulic pressure system is further configured to clean the at least one camera (see Levy para. 56 above); and wherein the hydraulic pressure system is further configured to deliver pulses of pressurized air to the one or more light emitters (see Levy para. 56 above) in order to provide a cleaning system that will allow the surgeon to clean the light emitter (and camera) as needed, thereby, providing clear visualization of the surgical site during the procedure (see abstract above). 
Note that the recitations of the intended use of the claimed invention recited within claims 57, 58 and 60-64 must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. As stated above, Levy teaches structure capable of performing these functions.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the visualization system of Kleiner, as modified by Pamnani and Levy, wherein the hydraulic pressure system is configured to deliver liquid pulses to the one or more light emitters; wherein the hydraulic pressure system is configured to deliver air pulses to the one or more light emitters; wherein the fluid comprises saline; wherein the hydraulic pressure system is configured to be connected to a source of hospital fluid; wherein the hydraulic pressure system is configured to cool the one or more light emitters; wherein the hydraulic pressure system is further configured to clean the at least one camera; and wherein the hydraulic pressure system is further configured to deliver pulses of pressurized air to the one or more light emitters, in further view of Levy, in order to provide a cleaning system that will allow the surgeon to clean the light emitter (and camera), as needed, thereby, providing clear visualization of the surgical site during the procedure (see abstract above).

Response to Arguments
Applicant’s arguments with respect to claims 56-64 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/Examiner, Art Unit 3773                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773